Citation Nr: 0515187	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the veteran filed a claim for restoration of 
compensation for glomerulonephritis prior to December 27, 
2000.

2.  Entitlement to restoration of compensation for 
glomerulonephritis prior to January 1, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1950 to July 1952.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2001 
determination by the Seattle Department of Veterans Affairs 
(VA) Regional Office (RO), which found that January 1, 2001, 
was the proper effective date for restoration of compensation 
for service-connected glomerulonephritis, rated 10 percent.  
The veteran appealed the effective date assigned for the 
restoration of compensation.  In April 2004 the veteran 
appeared for a personal hearing before a Decision Review 
Officer (DRO).  The issue developed for appellate review 
presupposes a determination on an underlying issue of when 
the veteran's claim for restoration of compensation benefits 
was filed.  The issue has been recharacterized (as stated on 
the preceding page) to reflect that the Board is initially 
addressing the threshold matter.

The matter of the effective date for the restoration of 
compensation for glomerulonephritis is being remanded to the 
RO via the AMC in Washington D.C.  VA will notify the veteran 
if any action on his part is required.


FINDINGS OF FACT

1.  Service connection for glomerulonephritis, rated 10 
percent, was granted in a November 1952 RO decision; in 
December 1952 the veteran was notified in  correspondence 
from the RO that receipt of retirement pay may affect his VA 
compensation payments; and in December 1952 he expressly 
elected to receive military retirement pay in lieu of VA 
disability compensation while on a temporary disability 
retired list (TDRL).  

2.  In March 1956 VA was advised that the veteran was 
discharged from the TDRL on February 10, 1956, with payment 
of a lump sum severance.  

3.  A formal claim for restoration of compensation for 
glomerulonephritis was received on December 27, 2000.


CONCLUSION OF LAW

A claim for compensation for glomerulonephritis was received 
by VA prior to December 27, 2000.  38 C.F.R. §§ 3.157(b) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case, and the requirements therein appear met.  

The veteran was properly (see VAOPGCPREC 8-2003 (Dec. 2003)) 
provided VCAA notice on the "downstream" issue of the 
effective date for restoration of compensation for a service-
connected kidney disorder via a January 2003 statement of the 
case (SOC).  The SOC did not fully advise him of the 
controlling regulations in the matter on appeal.  However, as 
he is not prejudiced by the determination below, the Board 
finds it proper to proceed with appellate review.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Historically, service personnel records reflect that the 
veteran was placed on TDRL on August 1, 1952, after he was 
hospitalized with glomerulonephritis.  The RO received the 
veteran's claim of service connection for chronic nephritis 
in September 1952.  In a November 1952 rating decision, the 
RO granted service connection for glomerulonephritis, rated 
10 percent, effective August 1, 1952.  In December 1952 the 
veteran elected to receive retired pay in lieu of VA 
compensation while on TDRL.   

A January 1956 letter from the Chief of Naval Personnel to 
the Commandant of the Ninth Naval District indicates that the 
veteran was being removed from the TDRL effective February 
10, 1956.  A copy of the letter was mailed to VA in February 
1956.  The RO received further notice that the veteran was no 
longer on TDRL in March 1956.

Chronologically, the next correspondence from the veteran to 
VA is a letter received by the RO on December 27, 2000, 
wherein he stated that he was recently advised by personnel 
at a VA medical facility that he had "an existing claim on 
file at [VA] . . . ," and "the claim states that I have a 
ten percent . . . [d]isability rating."  The veteran 
reported that he was also prompted to inquire at VA as to 
whether he was eligible to receive any service-connected 
disability compensation.  The RO restored compensation for 
glomerulonephritis effective from the first day of the 
following month.

Legal Criteria and Analysis

38 C.F.R. § 3.157(b)(1) expressly provides that the date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on TDRL 
will be accepted as the date of receipt of claim [for 
compensation]

This controlling regulation is quite straightforward, and, as 
the veteran was awarded severance when taken off the TDRL 
list (which presupposes an examination for that purpose) 
establishes that the veteran filed a claim for restoration of 
compensation for glomerulonephritis apparently some time in 
1956.  This claim remained pending until the veteran 
submitted an inquiry in December 2000.  

ORDER

The appeal to establish that a claim for restoration of 
compensation benefits was received prior to December 2000 is 
granted\


                                                            
REMAND

What remains to be determined is the earlier effective date 
for the restoration of compensation benefits for 
glomerulonephritis.  This is dependent on two facts which 
have not yet been established.  First, the date of the 
veteran's examination for determination of severance pay on 
removal from the TDRL list is not of record.  It needs to be 
ascertained prior to the assignment of an effective date for 
restoration of compensation (although presumably it preceded 
when TDRL payments were terminated).  Second, the veteran 
received a lump sum severance, which would have needed to be 
recouped before compensation payments actually were restored.

Accordingly, the case is remanded for the following:

The RO should ascertain when the veteran 
was examined by the Armed Service for a 
determination on his severance pay and 
removal from TDRL, and assign an 
effective date for the restoration of 
compensation for glomerulonephritis based 
on the examination date (and the 
computation of the recoupment of 
severance pay).  If the veteran continues 
to be dissatisfied with the effective 
date assigned, the RO should issue an 
appropriate supplemental SOC and give the 
veteran and his representative the 
opportunity to respond.

The purpose of this remand is to complete the record needed 
for the ultimate determination in the matter on appeal.  No 
action by the veteran is required unless he is notified.  The 
veteran may present additional evidence or argument in this 
matter while the claim is in remand status.  The law requires 
expeditious handling of this matter.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


